Citation Nr: 1742818	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 4, 2014, for the grant of service connection for colon cancer, partial cystectomy, testicular mesothelioma (status-post right orchiectomy), and special monthly compensation based on anatomical loss of us of a creative organ.  


REPRESENTATION

Veteran represented by:	Steve Johnson, Accredited Agent


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for colon cancer, partial cystectomy, and testicular mesothelioma.  The July 2015 rating decision also granted special monthly compensation based on anatomical loss of a creative organ-all effective February 4, 2014.    

Notably, in a February 2016 notice of disagreement (NOD), the Veteran reported disagreement with the effective date of the award of compensation and the assigned disability ratings for testicular mesothelioma and partial cystectomy.  The RO readjudicated those issues in a January 2017 statement of the case (SOC).  In a March 2017 VA Form 9, the Veteran appealed the effective date claims only.  As the issues of entitlement to an increased rating for testicular mesothelioma and partial cystectomy were not perfected, they are not before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's original claim of service connection colon cancer, partial cystectomy, testicular mesothelioma (claimed as mesothelioma cancer, colon cancer, and bladder cancer) was received by VA on February 4, 2014. 

2.  The Veteran was awarded special monthly compensation for loss of use of a creative organ based on an award of service connection for testicular mesothelioma and partial cystectomy.  

3.  There is no evidence that the Veteran filed a claim for service connection for colon cancer, partial cystectomy, testicular mesothelioma, or loss of use of a creative organ prior to February 4, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to February 4, 2014, for the grant of service connection for colon cancer, partial cystectomy, testicular mesothelioma, and special monthly compensation for loss of use of a creative organ is denied.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2016).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2016).  

Analysis 

Here, the Veteran's claims file indicates that his first claim for service connection was received on February 4, 2014.  The Veteran asserts that he mailed his claim through the United States Postal Service in July 2011.  However the Board finds that the preponderance of the evidence shows that the claim was not received until February 4, 2014. 

In support of his claim, the Veteran stated that he first filed his claim in 2011 or 2012.  See January 2016 Notice of Disagreement; January 2016 Correspondence.  In support of his claim, the Veteran's agent submitted a detailed timeline describing his participation in the Veteran's claim.  See March 2017 VA Form 9.  He indicated that he researched the Veteran's claim in June 2011.  He further indicated that on July 5, 2011, he had a two-hour phone conversation with the Veteran about the merits of his claim and advised him to file a claim for disability benefits based on asbestos exposure.  On July 11, 2011, he emailed the Veteran a National Personnel Records Center (NPRC) request form and a copy of the VA Form 21-526 Veteran's Application for Compensation and/or Pension.  He stated that the following day, on July 12, 2011, the Veteran faxed him a copy of the completed NPRC request form and VA claim form.  The Veteran's agent (who in 2011 was a contract legal researcher working for attorney Michael Mandelbrot) informed the Veteran that he could not send in his application for benefits.  He advised the Veteran to send the form in the mail and ensure he gets a signature showing receipt of the documents.  The agent did not provide his reasoning as to why he did not or could not submit the Veteran's claim in July 2011.  He only told the Veteran that "he heard" of troubles with claims being lost at the Chicago RO, and that the Veteran should get a return receipt on his application for service connection.  Further, the agent did not provide a reason as to why either attorneys John Lynch or Michael Mandelbrot did not submit the Veteran's application for service connection back in July 2011.  His current agent reported that the Veteran informed him that he already mailed the application in an envelope to the Chicago RO, but did not request a signature card.  

In support of his assertion, the agent submitted a copy of the Veteran's completed claim form, which includes a fax machine date stamp of July 12, 2011.  He also submitted an email dated July 11, 2011, sent to the Veteran showing he sent the Veteran the NPRC request and VA Form 21-526.  The Veteran's agent further stated, "Thus, I am testifying that I was fully aware that [the Veteran] had mailed in his Form 21-526 to the Chicago Regional Office.  [The Veteran] has consistently demonstrated that he does what he says he will do.  He faxed the completed and signed 21-526 directly from his business (IHCRS) to me at that time.  I believe this is verification that he did indeed mail the claim in at that time."  

In a May 2017 statement, the Veteran's agent clarified, "When I say 'I believe,' I mean that I have absolute confidence in the veracity of my client.  IF MY CLIENT AS A REASONABLY PRUDENT BUSINESSMAN STATED TO ME THAT HE MAILED A CLAIM AND I REVIEWED THE CONTENTS OF THAT CLAIM BY A FAX COPY THEN HE PUT THE 21-526 IN THE MAIL." (emphasis in original). 

Notably, the Board acknowledges the claim form received by the RO on February 4, 2014, included the July 12, 2011, fax date stamp on it.  In addition, the Veteran's signature is dated July 11, 2011.  However, the Veteran submitted a lengthy and detailed statement regarding the onset of his disability with his Form 21-526.  The statement was signed by the Veteran on January 15, 2014 and received by the RO on February 4, 2014.  The last line of the Veteran's statement was, "I, therefore respectfully submit my claim for service-related disability resulting from asbestos-related cancer."  The Veteran then lists the documents enclosed, which included his application for compensation.  

Despite the detailed account of the onset of his disabilities and the documents included with his application for compensation, the Veteran does not assert that he filed a claim prior to 2014 in his correspondence.  In addition, the NPRC letter the Veteran included with his February 2014 claim is dated August 22, 2011, and the VA medical treatment records that the Veteran submitted with his claim shows it was printed on February 22, 2013.  

Furthermore, the Veteran received a Veterans Claims Assistance Act (VCAA) letter in July 2014 clearly stating that the Veteran's claim date was February 4, 2014.  In August 2014, the Veteran submitted a signed VCAA notice acknowledgment letter with an accompanying statement.  In the letter the Veteran stated, "I am attaching a copy of the signed VCAA Notice Response signed and sent on 07/25/2014.  Please process my claim based on the evidence submitted with my original claim, which was received in your office on January 31, 2014, via FedEx.  I have a copy of the signed delivery receipt if you need it."  See August 2014 Statement in Support of claim (emphasis added).  Notably, the Veteran referred to the claim as his "original claim" and made no mention of filing a claim prior to 2014.  
    
The Board also acknowledges that the Veteran submitted a May 2015 internet article regarding mishandling of VA benefit claims.  The Veteran also submitted a June 2011 VA Office of the Inspector General (IG) Report of inspection of the Chicago RO finding, in part, that the mail triage team was found to improperly manage mail in 12 of the 83 pieces of mail reviewed.  The Veteran also submitted an April 2016 VA IG report regarding claims-related documents pending destruction at VA regional offices.  Nevertheless the Veteran has not provided any evidence that there has been mishandling of his particular claim.  

The Veteran has not adequately shown that VA mishandled any of the correspondence he submitted in conjunction with his claim.  Government employees, to include VA employees, are presumed to have properly discharged their official duties.  This "presumption of regularity" may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary"). 

Here, although the Veteran submitted IG reports regarding the Chicago RO and VA Regional Office in general, the Board cannot find that the Veteran has rebutted the presumption of with respect to his case handling.  In other words, had he submitted his claim in July 2011 as he contended, the RO personnel would have developed his claim in the course of its administrative process.  Thus, these submissions have limited probative value. 

Although the Board is sympathetic to the Veteran's claim and the hardships endured as a result of his service-connected disabilities, taking into account all the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran submitted his claim prior to February 4, 2014.  The evidence also does not show a formal or informal claim prior to February 4, 2014.  The Veteran's testicular mesothelioma was diagnosed in 2001and his malignant neoplasm of the colon was diagnosed in January 2012.  See VA Treatment Records.  

As the date the Veteran submitted his claim is later than the date entitlement arose, there is no legal entitlement to an effective date prior to February 4, 2014, for the grant of service connection for colon cancer, partial cystectomy, testicular mesothelioma, and special monthly compensation based on anatomical loss of a creative organ.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Entitlement to an effective date prior to February 4, 2014, for entitlement to service connection for colon cancer, partial cystectomy, testicular mesothelioma s/p right orchiectomy, and special monthly compensation base on anatomical loss of a creative organ is denied. 


____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


